Case 7:20-cv-04857-VB-AEK Document 50 Filed 11/13/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT ce [i
SOUTHERN DISTRICT OF NEW YORK PE |

 

 

 

 

- X i
JERONIMO VICTORIANO ESQUIVEL, : }\- 13- 20
individually and on behalf of others similarly OSE SUL a
situated,

Plaintiff,
; ORDER AND PARTIAL
Vv. ; DEFAULT JUDGMENT
ANTONIO AGUILAR, GLADYS BARSOLAS, _ : 20 CV 4857 (VB)
AYZA G. BARZOLA, and LA GLADYS
RESTAURANT INC d/b/a GLADYS
RESTAURANT, jointly and severally,
Defendants. :
-- x

As discussed at a hearing today, at which plaintiff's counsel appeared by telephone, no
attorney for defendant La Gladys Restaurant Inc. d/b/a Gladys Restaurant appeared, and
defendants Antonio Aguilar, Gladys Barsolas, and Ayza G. Barzola did not appear, it is
HEREBY ORDERED:

l, Plaintiff has sufficiently established the liability of defendants. Accordingly,
plaintiff's motion for a default judgment is granted in part. Plaintiff is entitled to judgment on
liability.

2. After reviewing plaintiff's submissions concerning damages, the Court finds
further review is necessary before entering an award on damages. Accordingly, by separate
Order, the Court will refer this case to Magistrate Judge Krause for an inquest on damages.

3. The Clerk is instructed to terminate the motion. (Doc. #42).

Dated: November 13, 2020

White Plains, NY
SO ORDERED:

View

Vincent L. Briccetti
United States District Judge

 
